DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “ a row of multiple freezing compartments between the plates”, “filling the hopper with liquid food”, “a dosing site above the freezer”, must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
The application has been amended as follows: 
Please delete “according to claim 1” in the last line of claim 11.
Please delete “element,” in line 9 of claim 11 and replace with -- element. --.
Allowable Subject Matter
Claims 9-11, 13-14 are allowed.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Regarding claim 1, the subject matter which is considered to distinguish from the closest prior art of record, Gram (US4342205) and Bortoloso (EP 1359101). The prior art of record teaches a vertical plate freezer with spaces between the freezer plates to receive the material to be frozen (pg. 1, lines 1-10 of Gram) and  Bortoloso teaches grasping a row of blocks with grasping elements in contrast to the claimed features of a method for filling and unloading a vertical plate freezer for freezing liquid food, the plate freezer comprising multiple vertically arranged parallel plates, positioned interdistantly to leave a row of multiple freezing compartments between the plates, the method comprising the steps of: taking a clamp having two grasping elements that extend in parallel along a length of the clamp, grasping a hopper with the clamp, filling the hopper with liquid food, transporting the hopper to a dosing site above the freezer, dosing the liquid food into the freezing compartments by releasing the liquid food from the hopper, freezing the food in the compartments, thereby forming a row of multiple blocks of frozen food, transporting the hopper away from the freezer, releasing the hopper from the clamp, transporting the clamp back to the freezer and grasping the row of blocks by closing the clamp along opposing lateral edges of the row of multiple blocks of frozen food or  a system for filling and unloading a vertical plate freezer comprising multiple vertically arranged parallel plates, positioned interdistantly to leave a row of multiple freezing compartments between the plates for freezing liquid food to form a row of multiple blocks of frozen food corresponding to the multiple freezing compartments, the system comprising: a hopper for dosing liquid food into the compartments of the freezer, a clamp having two grasping elements that extend in parallel along a length of the clamp, the clamp being devised to grasp the hopper, a transport to transport the clamp, while grasping the hopper, to the freezer, an arrangement to release the hopper from the clamp, and an arrangement for grasping the row of multiple blocks of frozen food by forcing the grasping elements to grasp opposing lateral edges of the said row.
Therefore, it would not be obvious to modify the technique of the prior art structures to have the apparatus as claimed without improper hindsight and independent claims 9 and 13 with dependent claims therefrom are considered allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance". 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELIZABETH J MARTIN whose telephone number is (571)270-3840. The examiner can normally be reached 8-4:30pm M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerry-Daryl Fletcher can be reached on (571) 270-5054. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ELIZABETH J MARTIN/Primary Examiner, Art Unit 3763